


Exhibit 10.15

Iomega Corporation
2000 Bonus Plans

    The 2000 Bonus Plan ("Plan") for the Chief Executive Officer, Executive
Group and Key Contributors of Iomega Corporation (the "Company") is as follows:

1.Definitions

    For purposes of the Plan, the following terms shall have the following
meanings:

    "Executive Group" means the Chief Executive Officer, Executive Officers and
all other vice presidents of the Corporation.

    "Executive Officer" means an executive officer within the meaning of
Section 16 of the Securities Exchange Act of 1934.

    "Executives" means the members of the Executive Group.

    "Key Contributors" means employees who perform management or
management-equivalent duties and responsibilities, who are designated to
participate in the Plan based on their performance and their contributions to
the Company.

2.Bonus for Chief Executive Officer

    The Chief Executive Officer's target annual bonus for 2000 shall be equal to
$500,000.

3.Bonus for Executive Group and Key Contributors

    Each Executive (other than the Chief Executive Officer) and Key Contributor
shall be assigned a target annual bonus expressed in dollars for Executives and
in dollars or as a percentage of base salary for all other participants. It is
expected that approximately 30 Executives and 400 Key Contributors will
participate in the plan in 2000.

4.Bonus Payment Criteria

    The 2000 Plan will utilize a formula, comprised of two performance-related
components and an individual modifier, to determine the annual payout: Corporate
Financial Performance (pre-tax earnings), Strategic Imperatives Performance (by
function within the organization) and an Individual Performance Modifier (0 to
150% for all Executives and Key Contributors). At year-end, the Board of
Directors will determine the actual percentage payout for the Corporate
Financial Performance component, which determination shall apply to all
participants in the Plan.

5.Profit-Sharing Program

    The quarterly financial performance will be reviewed by the Board of
Directors, in comparison with the Company's annual operating plan and, if
appropriate, the Board of Directors will authorize the Company to make profit
sharing awards to full-time regular employees who do not participate in any
incentive bonus plan (including this Plan) or sales commission plan. Profit
sharing awards, if made, will generally be paid quarterly on the basis of
achievement of specified quarterly results. Profit sharing payments are targeted
at 5% of a participating employee's Gross Salary and the maximum payment
percentage shall not exceed 7.5% of a participating employee's Gross Salary.

6.Discretionary Authority

    The CEO shall have the authority to allocate bonuses and profit sharing
payments payable pursuant to the Plan among the Executive Group (excepting
Executive Officers), Key Contributors and Company employees participating in the
Profit Sharing Program, including the authority to allocate more or less than
the maximum amount otherwise payable under the Plan if he or she determines, in
his or her discretion, that such action is in the best interest of the Company.

    After reviewing the recommendations of the Compensation Committee of the
Board of Directors, the Board of Directors shall have the authority to allocate
bonuses among the Executive Officers, including the authority to allocate more
or less than the maximum amount otherwise payable under the Plan if they
determine, in their discretion, that such action is in the best interest of the
Company.

--------------------------------------------------------------------------------
